SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF T SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-147084 CHINA SHIANYUN GROUP CORP., LTD (Exact name of Registrant as specified in its charter) Nevada 83-0506099 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24/F., Unit 3 Great China International Square, No. 1 Fuhua Rd., Futian District, Shenzhen Guandong Province, China n/a (Address of principal executive offices) (Zip Code) 86-755-23998799 (Registrant’s telephone number, including area code) CHINA GREEN CREATIVE, INC. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer£ Non-accelerated filer £(Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No T State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 14, 2013, are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 155,350,052 shares China Shianyun Group Corp., Ltd. effected a 60-to-1 reverse stock split July 23, 2012. All per share amounts and calculations in this Quarterly Report and the accompanying consolidated condensed financial statements have been retroactively adjusted to reflect the effects of the reverse stock split. CHINA SHIANYUN GROUP CORP., LTD Formerly known as China Green Creative, Inc. and Subsidiaries) TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements 3 Unaudited Condensed Balance Sheets, June 30, 2013 and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the three and six months ended June 30, 2013 and 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 19 Part II – Other Information Item 1 Legal Proceedings 20 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Removed and Reserved 20 Item 5 Other Information 20 Item 6 Exhibits 20 PART I – FINANCIAL INFORMATION CHINA SHIANYUN GROUP CORP., LTD Formerly known as China Green Creative, Inc. and Subsidiaries) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Amount due from a director Prepaid expenses and other receivables Total current assets Property, plant and equipment, net Land use rights, net Other intangible assets, net Total assets $ $ Liabilities and stockholders’ equity Liabilities Current liabilities Accounts payable $ $ Accrued expenses and other payables Receipt in advance Short term debts Taxes payable Amount due to a director Total liabilities $ $ Stockholders’ equity Common stock: Par value $0.001 per share; 400,000,000 shares authorized, 155,350,052 shares issued and outstanding Additional paid in capital Less: Subscription receivable - ) Accumulated deficits ) ) Accumulated other comprehensive income Total stockholders’ equity $ ) $ ) Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. CHINA SHIANYUN GROUP CORP., LTD (Formerly known as China Green Creative, Inc. and Subsidiaries) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the three months ended June 30, For the six months ended June 30, Revenues $ Cost of sales and services - Selling and distribution General and administrative expense (inclusive of depreciation and allowances) Operating (loss)/profit ) ) Other income/(expenses) Other income - - Interest expense ) Total other expenses ) Loss/(profit) from operations before provision for income taxes ) ) Provision for income taxes - Net (loss)/income for the period $ ) ) Other comprehensive income (Loss)/gain on foreign currency translation ) ) Total comprehensive income/(loss) for the period $ ) ) Earnings per share, basic and diluted $ ) ) Weighted average number of shares outstanding, basic and diluted See accompanying notes to condensed consolidated financial statements. CHINA SHIANYUN GROUP CORP., LTD (Formerly known as China Green Creative, Inc. and Subsidiaries) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, Cash flows from operating activities Net (loss)/income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Amortization expense of land use rights Amortization expense of other intangible assets Changes in operating assets and liabilities: Decrease in accounts receivable Increase in inventories ) ) (Increase)/decrease in prepaid expenses and other receivables ) (Increase)/decrease in amount due from a director ) (Decrease )/increase in accounts payable ) Increase/(decrease) in accrued expenses and other payables ) Increase/(decrease) in receipt in advance ) (Decrease )/increase in taxes payable ) Net cash (used in)/provided by operating activities $ ) $ Cash flows from investing activities Additions to property, plant and equipment $ ) ) Net cash used in investing activities $ ) $ ) Cash flows from financing activities Decrease in subscription receivable - Decrease in amount due to a director ) ) Decrease in other borrowings - ) Net cash provided by/(used in) financing activities $ $ ) Net increase in cash and cash equivalents $ $ Effect of foreign exchange rate changes $ ) $ Cash and cash equivalents at beginning of period $ $ Cash and cash equivalents at end of period $ $ Supplement disclosure of cash flows information: Cash paid for interest $ $ Cash paid for income taxes $
